Per Curiam.

It is undisputed that respondent deposited at least $2,500 of his client’s funds in his personal checking account and spent a large portion thereof for his own use. His assertion that he took $2,500 of his personal *124cash on hand and placed it in an envelope marked for his client’s use does not excuse this clear violation of Canon 11 of the Canons of Professional Ethics, which provides:
“Money of the client or collected for the client or other trust property coming into possession of the lawyer should he reported and accounted for promptly, and should not under any circumstances be commingled with his own or be used by him.”
The mere availability of funds, on demand, does not satisfy the requirements of Canon 11. What is mandatory is strict accounting and absolute separation of the funds of the client from those of the lawyer. See Ohio State Bar Assn. v. Gray (1965), 1 Ohio St. 2d 97, 98, 204 N. E. 2d 683.
Respondent’s present position could have easily been avoided if the draft had been deposited in a separate trust account and so recorded in an office ledger; and while we need not decide the question under the instant facts, the dispute relative to endorsement authority could likewise have been avoided if respondent had secured his client’s simple written statement granting him that authority.
Having concluded from the evidence that respondent violated Canon 11, we next consider his professional record and are of the opinion that the board’s recommendation for the disposition of this matter is well taken. Judgment is therefore rendered suspending respondent from the practice of law for an indefinite period.

Judgment accordingly.

Matthias, Acting Chief Justice, Troop, Gray, 0’Neill, Schneider, Herbert and DttNCAN, JJ., concur.
Troop, J., of the Tenth Appellate District, sitting for Tapt, C. J.
Gray, J., of the Fourth Appellate District, sitting for Zimmerman, J.